Judgment, insofar as it sets aside the verdict of the jury in the sum of $1,000 in favor of plaintiff against the defendant and directs a verdict in favor of defendant against the plaintiff dismissing the second cause of action on the merits and insofar as it is in favor of defendant and against the plaintiff for the sum of $122 costs and disbursements, reversed without costs, and the said verdict reinstated. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.; Martin, P. J., dissents and votes to affirm. Insofar as the judgment dismisses the first and third causes of action it is unanimously affirmed, without costs. Ho opinion. Settle order on notice.